 STATISTICAL INFORMATION ONLY: Debtor must select the number of each of the following items included in the Plan.
 0 Valuation of Security    0 Assumption of Executory Contract or Unexpired Lease        1 Lien Avoidance

                                                                                                               Last revised: September 1, 2018


                                                      UNITED STATES BANKRUPTCY COURT
                                                             District of New Jersey
 In Re:            Anthony R Brooks, Jr                                                    Case No.:             18-34018
                   Sherie N Brooks                                                                                 JNP
                                                                                           Judge:
                                                                Debtor(s)


                                                             CHAPTER 13 PLAN AND MOTIONS


     Original                                                        Modified/Notice Required          Date:           5/22/19
     Motions Included                                                Modified/No Notice Required

                                                   THE DEBTOR HAS FILED FOR RELIEF UNDER
                                                    CHAPTER 13 OF THE BANKRUPTCY CODE.

                                                             YOUR RIGHTS MAY BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which
contains the date of the confirmation hearing on the Plan proposed by the Debtor. This document is the actual
Plan proposed by the Debtor to adjust debts. You should read these papers carefully and discuss them with
your attorney. Anyone who wishes to oppose any provision of this Plan or any motion included in it must file a
written objection within the time frame stated in the Notice. Your rights may be affected by this plan. Your claim
may be reduced, modified, or eliminated. This Plan may be confirmed and become binding, and included
motions may be granted without further notice or hearing, unless written objection is filed before the deadline
stated in the Notice. The Court may confirm this plan, if there are no timely filed objections, without further
notice. See Bankruptcy Rule 3015. If this plan includes motions to avoid or modify a lien, the lien avoidance or
modification may take place solely within the chapter 13 confirmation process. The plan confirmation order
alone will avoid or modify the lien. The debtor need not file a separate motion or adversary proceeding to avoid
or modify a lien based on value of the collateral or to reduce the interest rate. An affected lien creditor who
wishes to contest said treatment must file a timely objection and appear at the confirmation hearing to
prosecute same.

 The following matters may be of particular importance. Debtors must check one box on each line to
 state whether the plan includes each of the following items. If an item is checked as “Does Not” or if
 both boxes are checked, the provision will be ineffective if set out later in the plan.


THIS PLAN:

   DOES DOES NOT CONTAIN NON-STANDARD PROVISIONS. NON-STANDARD PROVISIONS MUST
 ALSO BE SET FORTH IN PART 10.

   DOES DOES NOT LIMIT THE AMOUNT OF A SECURED CLAIM BASED SOLELY ON VALUE OF
 COLLATERAL, WHICH MAY RESULT IN A PARTIAL PAYMENT OR NO PAYMENT AT ALL TO THE
 SECURED CREDITOR. SEE MOTIONS SET FORTH IN PART 7, IF ANY.


                                                                                    1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
   DOES DOES NOT AVOID A JUDICIAL LIEN OR NONPOSSESSORY, NONPURCHASE-MONEY
 SECURITY INTEREST. SEE MOTIONS SET FORTH IN PART 7, IF ANY.

 Initial Debtor(s)' Attorney BJS                                     Initial Debtor:       ARB    Initial Co-Debtor    SNB


 Part 1: Payment and Length of Plan

        a. The debtor shall pay 539.00 Monthly to the Chapter 13 Trustee, for approximately 5 months then
 beginning on June 1, 2019 the Debtor shall pay $725.00 for 55 months.


             b. The debtor shall make plan payments to the Trustee from the following sources:
                           Future Earnings
                           Other sources of funding (describe source, amount and date when funds are available):


             c. Use of real property to satisfy plan obligations:
                            Sale of real property
                            Description:
                            Proposed date for completion:

                                      Refinance of real property:
                                      Description:
                                      Proposed date for completion:

                                      Loan modification with respect to mortgage encumbering property:
                                      Description:
                                      Proposed date for completion:

             d.                       The regular monthly mortgage payment will continue pending the sale, refinance or
                                      loan modification.
             e.                       Other information that may be important relating to the payment and length of plan:




 Part 2: Adequate Protection                                                           X   NONE
        a. Adequate protection payments will be made in the amount of $                            to be paid to the Chapter 13
 Trustee and disbursed pre-confirmation to    (creditor).

        b. Adequate protection payments will be made in the amount of $                            to be paid directly by the
 debtor(s) outside the Plan, pre-confirmation to: (creditor).

 Part 3: Priority Claims (Including Administrative Expenses)

       a. All allowed priority claims will be paid in full unless the creditor agrees otherwise:

 Creditor                                                               Type of Priority                              Amount to be Paid
 Brad J. Sadek, Esquire                                                 Attorney Fees                                          3,005.00
 Brad J. Sadek, Esq.                                                    Supplemental Fees                                        750.00

       b. Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount:
          Check one:
             None
                                                                                   2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
          The allowed priority claims listed below are based on a domestic support obligation that has been
        assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim
        pursuant to 11 U.S.C.1322(a)(4):
 Creditor                   Type of Priority            Claim Amount                 Amount to be Paid

 Part 4: Secured Claims
 Part 4: Secured Claims

 a. Curing Default and Maintaining Payments on Principal Residence:                                    NONE

          The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly
 obligations and the debtor shall pay directly to the creditor (outside the Plan) monthly obligations due after the
 bankruptcy filing as follows:
                                                                                             Interest Amount to be Paid   Regular Monthly
                                                                                             Rate on     to Creditor (In Payment (Outside
 Creditor                                   Collateral or Type of Debt         Arrearage   Arrearage              Plan)             Plan)
 Wells Fargo Hm Mortgag                     712 Sherwood Drive                 31,272.18         0.00        31,272.18      Paid Directly
                                            Williamstown, NJ 08094
                                            Gloucester County
                                            Market Value: $327,124.00
                                            minus 10% cost of sale =
                                            $294,411.60
 Part 4: Secured Claims

 b. Curing and Maintaining Payments on Non-Principal Residence & other loans or rent arrears:
             NONE

 The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations
 and the debtor will pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy
 filing as follows:
                                                                                             Interest Amount to be Paid   Regular Monthly
                                                                                             Rate on     to Creditor (In Payment (Outside
 Creditor                                   Collateral or Type of Debt         Arrearage   Arrearage              Plan)             Plan)
 Regional Acceptance Co                     2014 Chrysler 300 54000             2,716.00         0.00          2,713.37     Paid Directly
                                            miles
 Part 4: Secured Claims

 c. Secured claims excluded from 11 U.S.C. 506:                          NONE

 The following claims were either incurred within 910 days before the petition date and are secured by a
 purchase money security interest in a motor vehicle acquired for the personal use of the debtor(s), or incurred
 within one year of the petition date and secured by a purchase money security interest in any other thing of
 value:
                                                                                                           Total to be Paid through the Plan
                                                                                           Amount of           Including Interest Calculation
 Name of Creditor                           Collateral                       Interest Rate    Claim




  d. Requests for valuation of security, Cram-down, Strip Off & Interest Rate Adjustments                                     NONE

         1.) The debtor values collateral as indicated below. If the claim may be modified under Section
 1322(b)(2), the secured creditor shall be paid the amount listed as the “Value of the Creditor Interest in
 Collateral,” plus interest as stated. The portion of any allowed claim that exceeds that value shall be treated
 as an unsecured claim. If a secured claim is identified as having “NO VALUE” it shall be treated as an
 unsecured claim.


                                                                         3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                       NOTE: A modification under this section ALSO REQUIRES
                                     the appropriate motion to be filed under Section 7 of the Plan.

                                                                                                                        Value of
                                                                                               Total                    Creditor         Annual Total
                                                                       Scheduled          Collateral      Superior     Interest in      Interest Amount to
 Creditor                        Collateral                                 Debt              Value         Liens      Collateral          Rate Be Paid



        2.) Where the Debtor retains collateral and completes the Plan, payment of the full amount of the
 allowed secured claim shall discharge the corresponding lien.


 e. Surrender NONE
         Upon confirmation, the stay is terminated as to surrendered collateral only under 11 U.S.C. 362(a) and
 that the stay under 11 U.S.C 1301 be terminated in all respects. The Debtor surrenders the following
 collateral:
 Creditor                                                Collateral to be Surrendered                     Value of Surrendered         Remaining Unsecured
                                                                                                                     Collateral                       Debt




 f. Secured Claims Unaffected by the Plan                                      NONE

                   The following secured claims are unaffected by the Plan:
 Creditor

 g. Secured Claims to be Paid in Full Through the Plan                                           NONE
 Creditor                                                      Collateral                                          Total Amount to be Paid through the Plan


 Part 5: Unsecured Claims                                   NONE

             a. Not separately classified allowed non-priority unsecured claims shall be paid:
                          Not less than $     to be distributed pro rata

                                      Not less than                  percent

                                      Pro Rata distribution from any remaining funds

             b. Separately classified unsecured claims shall be treated as follows:
 Creditor                                                Basis for Separate Classification             Treatment                           Amount to be Paid


 Part 6: Executory Contracts and Unexpired Leases                                              X   NONE

        (NOTE: See time limitations set forth in 11 U.S.C. 365(d)(4) that may prevent assumption of
 non-residential real property leases in this Plan.)

        All executory contracts and unexpired leases, not previously rejected by operation of law, are rejected,
 except the following, which are assumed:

 Creditor                    Arrears to be Cured in                  Nature of Contract or Lease       Treatment by Debtor           Post-Petition Payment
                             Plan


 Part 7: Motions                        NONE

                                                                                      4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
 NOTE: All plans containing motions must be served on all potentially affected creditors, together with
 local form, Notice of Chapter 13 Plan Transmittal, within the time and in the manner set forth in D.N.J.
 LBR 3015-1. A Certification of Service, Notice of Chapter 13 Plan Transmittal and valuation must be
 filed with the Clerk of Court when the plan and transmittal notice are served.


             a. Motion to Avoid Liens under 11 U.S.C. Section 522(f). NONE
             The Debtor moves to avoid the following liens that impair exemptions:

                                                                                                                             Sum of All
                                                                                                             Amount of      Other Liens
                          Nature of                                                          Value of          Claimed      Against the Amount of Lien
 Creditor                 Collateral              Type of Lien           Amount of Lien     Collateral       Exemption         Property to be Avoided
 Credit                   712 Sherwood            Judgment                   9,362.00      327,124.00                       333,085.00       9,362.00
 Acceptance               Drive                   Lien
                          Williamstown,
                          NJ 08094
                          Gloucester
                          County
                          Market Value:
                          $327,124.00
                          minus 10%
                          cost of sale =
                          $294,411.60

             b. Motion to Avoid Liens and Reclassify Claim from Secured to Completely Unsecured.
 NONE

        The Debtor moves to reclassify the following claims as unsecured and to void liens on collateral
 consistent with Part 4 above:


                                                                                                                     Value of
                                                                                                                     Creditor's        Total Amount of
                                                                     Scheduled    Total Collateral                   Interest in             Lien to be
 Creditor                    Collateral                              Debt         Value            Superior Liens    Collateral           Reclassified


         c. Motion to Partially Void Liens and Reclassify Underlying Claims as Partially Secured and
 Partially Unsecured.     NONE

         The Debtor moves to reclassify the following claims as partially secured and partially unsecured, and
 to void liens on collateral consistent with Part 4 above:

                                                                                                                                         Amount to be
                                                                              Total Collateral           Amount to be Deemed            Reclassified as
 Creditor                    Collateral                        Scheduled Debt Value                                   Secured              Unsecured

 Part 8: Other Plan Provisions
        a. Vesting of Property of the Estate
               Upon Confirmation
               Upon Discharge

       b. Payment Notices
       Creditors and Lessors provided for in Parts 4, 6 or 7 may continue to mail customary notices or
 coupons to the Debtor notwithstanding the automatic stay.


                                                                                     5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
             c. Order of Distribution

             The Standing Trustee shall pay allowed claims in the following order:
                    1)   Ch. 13 Standing Trustee Commissions
                    2)   Other Administrative Claims
                    3)   Secured Claims
                    4)   Lease Arrearages
                    5)   Priority Claims
                    6)   General Unsecured Claims


             d. Post-Petition Claims

        The Standing Trustee is, is not authorized to pay post-petition claims filed pursuant to 11 U.S.C.
 Section 1305(a) in the amount filed by the post-petition claimant.


 Part 9: Modification                      X   NONE
        If this Plan modifies a Plan previously filed in this case, complete the information below.
        Date of Plan being modified:        .
 Explain below why the plan is being modified:                Explain below how the plan is being modified:
         Include post petition arrears                                            Increase plan payment in part 1(a), list pre and post
                                                                           petition mortgage arrears in part 4(a)

 Include Supplemental Attorney Fees in modified plan                        Part 3

 Are Schedules I and J being filed simultaneously with this Modified Plan?                             Yes                 No

 Part 10 : Non-Standard Provision(s): Signatures Required
        Non-Standard Provisions Requiring Separate Signatures:
           NONE
           Explain here:
            Any non-standard provisions placed elsewhere in this plan are ineffective.

 Signatures

The Debtor(s) and the attorney for the Debtor(s), if any, must sign this Plan.

By signing and filing this document, the debtor(s), if not represented by an attorney, or the attorney for the
debtor(s) certify that the wording and order of the provisions in this Chapter 13 Plan are identical to Local Form,
Chapter 13 Plan and Motions, other than any non-standard provisions included in Part 10.

I certify under penalty of perjury that the above is true.

 Date: 5/22/19                                                       /s/ Anthony R Brooks, Jr
                                                                     Anthony R Brooks, Jr
                                                                     Debtor

 Date: 5/22/19                                                       /s/ Sherie N Brooks
                                                                     Sherie N Brooks
                                                                     Joint Debtor



                                                                       6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
 Date        5/22/19                                                 /s/ Brad J. Sadek, Esquire
                                                                     Brad J. Sadek, Esquire
                                                                     Attorney for the Debtor(s)




                                                                       7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                Best Case Bankruptcy
                                      United States Bankruptcy Court
                                         District of New Jersey
In re:                                                                                  Case No. 18-34018-JNP
Anthony R Brooks, Jr                                                                    Chapter 13
Sherie N Brooks
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0312-1           User: admin                  Page 1 of 2                   Date Rcvd: May 23, 2019
                               Form ID: pdf901              Total Noticed: 48


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 25, 2019.
db/jdb         +Anthony R Brooks, Jr,    Sherie N Brooks,    712 Sherwood Drive,    Williamstown, NJ 08094-1680
cr             +WELLS FARGO BANK, N.A.,    Phelan Hallinan & Schmieg, PC,     1617 JFK Boulevard,    Suite 1400,
                 Philadelphia, PA 19103-1814
517908724      +Account Resolution Services,    Attn: Bankruptcy,    Po Box 459079,     Sunrise, FL 33345-9079
517908725      +Aes/pheaa,    Attn: Bankruptcy Dept,    Po Box 2461,    Harrisburg, PA 17105-2461
517963412      +American Education Services,    PO BOX 8183,    HARRISBURG, PA 17105-8183
517908727     ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
               (address filed with court: Bank Of America,      Attn: Bankruptcy,    Po Box 982238,
                 El Paso, TX 79998)
517986793       Bank of America, N.A.,    PO BOX 31785,    Tampa, FL 33631-3785
517944208      +COMCAST,   PO BOX 1931,    Burlingame, CA 94011-1931
518009981      +Chase Bank USA, N.A,    c/o Robertson, Anschutz & Schneid, P.L.,
                 6409 Congress Avenue, Suite 100,     Boca Raton, FL 33487-2853
517908728      +Chase Card Services,    Correspondence Dept,    Po Box 15298,    Wilmington, DE 19850-5298
517908730      +Commercial Acceptance Company,     2300 Gettysburg Road,    Suite 102,    Camp Hill, PA 17011-7303
517908731      +Credit Acceptance,    25505 West 12 Mile Rd,    Suite 3000,    Southfield, MI 48034-8331
518028965       Department Stores National Bank,     c/o Quantum3 Group LLC,    PO Box 657,
                 Kirkland, WA 98083-0657
518023141       Emergency Physician Associate of South Jersey,     PO Box 1123,    Minneapolis MN 55440-1123
517908733      +FedLoan Servicing,    Attn: Bankruptcy,    Po Box 69184,    Harrisburg, PA 17106-9184
517908734      +Financial Recoveries,    Attn: Bankruptcy,    Po Box 1388,    Mount Laurel, NJ 08054-7388
517908735      +First Premier Bank,    Attn: Bankruptcy,    Po Box 5524,    Sioux Falls, SD 57117-5524
517908736      +I C System Inc,    Attn: Bankruptcy,    P.O. Box 64378,    St. Paul, MN 55164-0378
517908737      +Impact Receivables Man,    11104 W Airport Blvd Ste,     Stafford, TX 77477-3035
517936780      +Nelnet on behalf of COAC,    PO Box 16358,    St. Paul, MN 55116-0358
517971995      +PHEAA,   PO BOX 8147,    HARRISBURG PA 17105-8147
517908739      +Phelan Hallinan Diamond and Jones,     Attn: Matthew Gross,    400 Fellowship Road,    Suite 100,
                 Mount Laurel, NJ 08054-3437
517908741     #+Recovery One,    Attn: Bankruptcy Department,    3240 Henderson Road,     Columbus, OH 43220-2300
517992776       U.S. Department of Education,    c/o FedLoan Servicing,     P.O. Box 69184,
                 Harrisburg, PA 17106-9184
517908744      +U.S. Department of Education,    Ecmc/Bankruptcy,    Po Box 16408,     Saint Paul, MN 55116-0408
518038584       UNITED STATES DEPARTMENT OF EDUCATION,     CLAIMS FILING UNIT,    PO BOX 8973,
                 MADISON, WI 53708-8973
517908745      +US Deptartment of Education/Great Lakes,     Attn: Bankruptcy,    Po Box 7860,
                 Madison, WI 53707-7860
517908747      +Visa Dept Store National Bank/Macy’s,     Attn: Bankruptcy,    Po Box 8053,    Mason, OH 45040-8053
518024621       Wells Fargo Bank, N.A.,    Default Document Processing,     N9286-01Y,    1000 Blue Gentian Road,
                 Eagan MN 55121-7700
517908748      +Wells Fargo Dealer Services,    Attn: Bankruptcy,    Po Box 19657,     Irvine, CA 92623-9657
517908749      +Wells Fargo Hm Mortgag,    Po Box 10335,    Des Moines, IA 50306-0335

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov May 23 2019 23:43:48        U.S. Attorney,    970 Broad St.,
                 Room 502,    Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov May 23 2019 23:43:45         United States Trustee,
                 Office of the United States Trustee,     1085 Raymond Blvd.,    One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
517908726      +E-mail/Text: bsimmons@amsher.com May 23 2019 23:44:13        AmSher Collection Srv,
                 4524 Southlake Parkway,    Ste 15,    Hoover, AL 35244-3271
517993631      +E-mail/Text: bnc@atlasacq.com May 23 2019 23:42:48        Atlas Acquisitions LLC,    294 Union St.,
                 Hackensack, NJ 07601-4303
517908729      +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM May 23 2019 23:43:23         Comenity Bank/Lane Bryant,
                 Attn: Bankruptcy,    Po Box 182125,    Columbus, OH 43218-2125
517908732      +E-mail/Text: bknotice@ercbpo.com May 23 2019 23:43:51        ERC/Enhanced Recovery Corp,
                 Attn: Bankruptcy,    8014 Bayberry Road,    Jacksonville, FL 32256-7412
517908738      +E-mail/Text: electronicbkydocs@nelnet.net May 23 2019 23:43:51         Nelnet Loans,   Attn: Claims,
                 Po Box 82505,    Lincoln, NE 68501-2505
518027609       E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com May 24 2019 00:00:40
                 Portfolio Recovery Associates, LLC,     c/o Sams Club,    POB 41067,    Norfolk VA 23541
517908740      +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com May 24 2019 00:00:47
                 Portfolio Recovery,    Po Box 41021,    Norfolk, VA 23541-1021
517946763      +E-mail/Text: JCAP_BNC_Notices@jcap.com May 23 2019 23:44:00         Premier Bankcard, Llc,
                 Jefferson Capital Systems LLC Assignee,     Po Box 7999,    Saint Cloud Mn 56302-7999
518014704       E-mail/Text: bnc-quantum@quantum3group.com May 23 2019 23:43:40
                 Quantum3 Group LLC as agent for,     Comenity Bank,    PO Box 788,    Kirkland, WA 98083-0788
517908742      +E-mail/PDF: RACBANKRUPTCY@BBANDT.COM May 23 2019 23:48:58        Regional Acceptance Co,
                 Attn: Bankruptcy,    1424 E Firetower Rd,    Greenville, NC 27858-4105
517933037       E-mail/PDF: RACBANKRUPTCY@BBANDT.COM May 23 2019 23:48:58        Regional Acceptance Corporation,
                 PO Box 1847,    Wilson, NC 27894-1847
517911107      +E-mail/PDF: gecsedi@recoverycorp.com May 23 2019 23:48:40        Synchrony Bank,
                 c/o of PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
District/off: 0312-1                  User: admin                        Page 2 of 2                          Date Rcvd: May 23, 2019
                                      Form ID: pdf901                    Total Noticed: 48


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
517943464      +E-mail/Text: electronicbkydocs@nelnet.net May 23 2019 23:43:51
                 US Department of Education c/o Nelnet,   121 South 13th Street, Suite 201,
                 Lincoln NE 68508-1911
517908746      +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com May 23 2019 23:42:29
                 Verizon,   Verizon Wireless Bk Admin,   500 Technology Dr Ste 550,
                 Weldon Springs, MO 63304-2225
518007286      +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM May 23 2019 23:49:35     Verizon,
                 by American InfoSource as agent,   4515 N Santa Fe Ave,   Oklahoma City, OK 73118-7901
                                                                                             TOTAL: 17

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
517908743      ##+Security Check,   Attn: Bankruptcy Dept,   2612 Jackson Ave W,                      Oxford, MS 38655-5405
                                                                                                                 TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 25, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 23, 2019 at the address(es) listed below:
              Brad J. Sadek    on behalf of Debtor Anthony R Brooks, Jr bradsadek@gmail.com, bradsadek@gmail.com
              Brad J. Sadek    on behalf of Joint Debtor Sherie N Brooks bradsadek@gmail.com,
               bradsadek@gmail.com
              Isabel C. Balboa    ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              Isabel C. Balboa    on behalf of Trustee Isabel C. Balboa ecfmail@standingtrustee.com,
               summarymail@standingtrustee.com
              Keri P. Ebeck    on behalf of Creditor   Regional Acceptance Corporation kebeck@bernsteinlaw.com,
               jbluemle@bernsteinlaw.com
              Nicholas V. Rogers    on behalf of Creditor    WELLS FARGO BANK, N.A. nj.bkecf@fedphe.com
              Robert Davidow     on behalf of Creditor    WELLS FARGO BANK, N.A. nj.bkecf@fedphe.com
              Sherri Jennifer Smith    on behalf of Creditor    WELLS FARGO BANK, N.A. nj.bkecf@fedphe.com,
               nj.bkecf@fedphe.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                              TOTAL: 9
